ON PETITION EOR REHEARING.
Stiles, J. —
On petition for rehearing appellant urges that the court erred in assuming that the record showed payment of the premium, the same having been denied by the general issue contained in the answer.
We think, without particular investigation, that it may well be doubted whether such a denial is sufficient to raise an issue upon the question of payment. The same attempted issue also denied the issuance of the policy, which was a false denial. At the trial the respondent produced the policy, and the evidence from both sides was that it had been delivered to him. The consideration recited in the policy was eighty dollars, and the instrument was a receipt for the money. Certainly there was no necessity for requiring further prima fade proof of the payment. If there was any dispute upon the point of payment, it has not been perpetuated in the statement, and we, as well as the jury, have the right to assume the fact to be as recited, that it was in consideration of so much money that the policy was delivered.
Upon the other and main point in the case, after reexamining it we are more strongly of the opinion that this was not a case of waiver, as are ninety-nine of every hundred insurance cases where some act of the agent is claimed *484to bind his principal in the face of conditions in the policy. But, treating the agreement to maintain the insurance on the goods in some building other than that named in the policy as a waiver, there is still, in our view, a very clear distinction between an agreement on the part of the agent to waive in the precise manner provided for in the policy under authority delegated to him by his principal, and an agreement to waive, made without authority, or to be executed in a manner forbidden by the contract. In the former case the insured may be most easily misled to his prejudice, while in the latter he can have no reasonable excuse or complaint if his insurance is lost. In the one instance he follows the terms of his policy strictly, and cannot be made to suffer for the neglects of the company’s authorized agent; but in the other his own departure from the terms of his contract works his destruction.
Rehearing denied.
Dunbar, and Scott, JJ., concur.